EXHIBIT 10.37

FIRST AMENDMENT OF THE

SOUTHERN GRAPHIC SYSTEMS, INC. DEFERRED COMPENSATION PLAN

Effective as of June 1, 2008

1. The following new definitions are hereby added to the Plan in appropriate
alphabetical order:

“1.1A ‘Award Date’ means February of the calendar year following the Award Year,
except as may otherwise be designated in accordance with the provisions of the
Incentive Compensation Plan.

1.1B ‘Award Year’ means the calendar year for which awards are made under the
provisions of the Incentive Compensation Plan.”

2. Section 1.7 is amended to read as follows:

“1.7 ‘Credits’ means the aggregate of the Incentive Compensation Deferral
Credits, Supplemental Matching Company Credits and Supplemental Salary Reduction
Credits credited on a Participant’s behalf.”

3. Section 1.10 is amended to read as follows:

“1.10 ‘Eligible Employee’ means any ‘eligible employee’, as defined in the
Savings Plan, or Employee who is eligible for participation in the Incentive
Compensation Plan, in either case who receives regular remuneration in the form
of Salary during a Year of Plan Participation of at least $125,000.”

4. The following new definitions are added in appropriate alphabetical order:

“1.13A ‘Incentive Compensation Deferral Credits’ means any amounts credited on a
Participant’s behalf pursuant to Section 3.2.

1.13B ‘Incentive Compensation Plan’ means the SGS International, Inc. Management
Incentive Compensation Plan.”

5. Section 1.23 is amended to read as follows:

“‘Separation from Service’ means the termination of a Participant’s employment
relationship with the Employer or any corporation or entity that is a member of
a controlled group of corporations (as defined in Section 414(b) of the Code)
with the



--------------------------------------------------------------------------------

Company, a trade or business under common control (as defined in Section 414(c)
of the Code) with the Company, a member of an affiliated service group (as
defined in Section 414(m) of the Code) that includes the Company or an entity
required to be aggregated with the Company pursuant to Section 414(o) of the
Code so as to constitute a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code.”

6. Section 2.1(a) is amended by adding the words “with respect to Supplemental
Salary Reduction Credits” immediately following the word “Participant”.

7. Section 2.1(b) is deleted and replaced with the following subsections:

“(b) An Eligible Employee shall become a participant with respect to Incentive
Compensation Deferral Credits described in the first paragraph of Section 3.2 by
completing an election on the Appropriate Form no later than June 30 preceding
an Award Date. Any such election shall apply only to awards for the Award Year
with respect to which that Award Date occurs. An Eligible Employee shall become
a participant with respect to Incentive Compensation Deferral Credits described
in the second paragraph of Section 3.2 by completing an election on the
Appropriate Form within 30 days from the first day on which an Employee becomes
an Eligible Employee.

(c) Any election not made within the time limits described in (a) or (b) above
shall only be effective with respect to (i) Salary commencing or ‘guaranteed
bonus’ payments (as described in Section 3.2) made in the Plan Year subsequent
to that in which the election is made or (ii) awards for the next succeeding
Award Year, whichever is applicable, in accordance with uniform procedures
established by the Plan Administrator.”

8. The heading of Article III is amended by adding the word “Deferral”
immediately preceding the word “Credits”.

9. Section 3.1 is amended so that the words “Section 2.1(a) or (b)” shall read
“Section 2.1(a) or (c)” and so that the words “Section 2.1(a) and (b)” shall
read “Section 2.1(a) and (c)”.



--------------------------------------------------------------------------------

10. The following new section is added immediately following Section 3.1:

“3.2 Incentive Compensation Deferral Credits

An amount shall be deemed to be credited on behalf of an Eligible Employee as
Incentive Compensation Deferral Credits equal to the dollar amount that the
Eligible Employee has elected to defer under the Incentive Compensation Plan up
to 100%, in 10% increments, of an award under the Incentive Compensation Plan
for the applicable Award Year. Such Incentive Compensation Deferral Credits
shall be credited on the applicable Award Date, subject to the provisions of
Section 2.1(b) and (c).

An amount shall also be deemed to be credited on behalf of an Eligible Employee
as Incentive Compensation Deferral Credits equal to the dollar amount that the
Eligible Employee is authorized to and has elected to defer as a ‘guaranteed
bonus’ for a participant in the Incentive Compensation Plan, as determined by
the Company. Such Incentive Compensation Deferral Credits shall be credited on
the date on which the ‘guaranteed bonus’ is paid, subject to the provisions of
Section 2.1(b) and (c).”

11. Section 5.2 is amended by adding the words “, Incentive Compensation
Deferral Credits” immediately following the words “Reduction Credits” and by
adding the words “or deferral” immediately preceding the word “election”.

12. The following new section is added immediately following Section 5.4:

“5.5 Alternative Crediting of Earnings

Notwithstanding the foregoing provisions of this Article V, in accordance with
uniform procedures established by the Plan Administrator, the hypothetical
crediting of Earnings with respect to Incentive Compensation Deferral Credits
may be governed by a fixed rate of investment return determined by the Plan
Administrator rather than the Investment Options.”

13. Section 6.3(b) is amended so that the words “Section 2.1(a) or (b)” shall
read “Section 2.1”, in each instance in which they occur.

14. The following sentence is added as the penultimate sentence of Section 8.1:

“Any such grantor trust shall be established with respect to Supplemental Salary
Reduction Credits and Supplemental Matching Company Credits only.”